Citation Nr: 0601847	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multifocal motor 
neuropathy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had military service from February 1978 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The veteran and his wife testified at a hearing before the 
undersigned Veterans Law Judge at the RO in June 2005.  A 
transcript of the hearing has been associated with the claims 
folder.


FINDING OF FACT

Multifocal motor neuropathy is related to the veteran's 
active military service.


CONCLUSION OF LAW

Multifocal motor neuropathy was incurred in military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

As explained below, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the claim decided herein.  Therefore, no 
further development of this issue is required to comply with 
VCAA or the implementing regulations.  

Factual Background

Service medical records for the veteran's initial period of 
enlistment indicate that in August 1979 he was assessed for 
possible toxicological exposure.  The veteran was reportedly 
near an aircraft when a hydrazine leak was found.  In early 
September 1979 the veteran reported to the emergency room 
complaining of blood in his urine.  The records also show 
treatment for intermittent viral syndromes.  On separation 
examination in January 1986 the veteran was found to be 
neurologically normal.

Records pertaining to the veteran's service in the Air Force 
Reserves and the Oregon Air National Guard reflect that the 
veteran was neurologically normal on periodic examination in 
May 1993.  

In January 1996 the veteran reported that he was being seen 
by a private physician for loss of reflex on his left leg and 
for radial nerve damage of the right arm.  

A July 1997 treatment record from Oregon Health and Science 
University indicates the veteran's report of muscular 
problems beginning in the early 1990's, with twitching of the 
muscles in his right arm.  The veteran also reported problems 
with his left leg starting in approximately 1995.  

A February 1998 letter from Alan Pestronk, M.D., Professor of 
Neurology at Washington University, indicates that he first 
saw the veteran in 1996 for complaints of progressive 
asymmetric motor weakness.  He indicated that the veteran's 
clinical picture was consistent with multifocal motor 
neuropathy.

In an August 2000 letter Gerald R. Hartmann, M.D. noted that 
the veteran was first seen for leg weakness in 1995.  Dr. 
Hartmann stated that the veteran was eventually diagnosed 
with a rare form of nerve disease called multifocal motor 
neuropathy and that it was thought to be autoimmune in 
nature.  He indicated that the veteran had been receiving 
high doses of intravenous gamma globulin.  He recommended 
medical retirement.

An undated letter from the veteran was received by the RO in 
December 2001.  He stated that from 1982 to 1986, he had 
worked on a classified aircraft project at Nellis Air Force 
Base.  He indicated that starting in the early 1990's, he had 
spasms in his right arm and extreme fatigue.  He reported 
that he had been medically retired from the Oregon Air 
National Guard after 23 years of federal service.  He noted 
that civilian employees of Lockheed Corporation had filed 
lawsuits after falling ill while working on the aircraft 
project.

The veteran also submitted a statement by a former service 
colleague in December 2001.  The author noted that the 
veteran began to work for him at Nellis Air Force Base in the 
summer of 1982, and that his duties included maintenance of 
aircrew egress systems for a classified high priority Air 
Force project.  He related that the project had subsequently 
been declassified and became known as the F-117 Stealth 
Fighter Project.  He indicated that personnel assigned to the 
project were cross trained to assist other personnel in their 
duties, especially in the area of corrosion control.  He 
stated that during the summer of 1985, the veteran had been 
tasked to assist the corrosion control shop with a detail 
that involved the burning of classified waste products.  He 
indicated that although he did not witness the veteran 
performing the task, he knew that the veteran reported for 
such duty because he would have been informed of the 
veteran's absence.  

The veteran was afforded a VA examination in February 2004.  
He reported that in the early 1980's he worked on stealth 
fighters and was involved with coatings and coating removals.  
He indicated that he worked with multiple solvents and 
cleaners.  He expressed his belief that there might be a 
connection between his chemical exposure and his neurological 
disorder.  His history was discussed, and the examiner noted 
that he had reviewed private records and the veteran's claims 
folder.  The impression was multifocal motor neuropathy.  The 
examiner indicated that it was doubtful that the veteran's 
disorder was related to chemical exposure, due to the fact 
that he had a very good response to intravenous gamma 
globulin, which suggested an autoimmune basis for the 
process.

At his June 2005 hearing before the undersigned, the veteran 
testified that in 1982 he was hand picked to participate in 
the Stealth Fighter project.  He stated that he cleaned the 
coating off the aircraft, and that he had also been involved 
in burning waste.  He noted that the only protective gear 
that they used was latex gloves, and that sometimes those 
would rip.  His wife testified that in the early 1990's, the 
veteran manifested signs of fatigue.  The veteran stated that 
he also had physical symptoms during that time.  

The veteran submitted medical evidence in October 2005.  A 
September 2005 letter from Robert M. Gentry, M.D. discussed 
the veteran's exposure history, and included various 
reference materials.  He noted that the veteran routinely 
used various cleaning solvents prior to the Stealth aircraft 
receiving their radar absorbent material coatings.  He 
indicated that some of the identified solvents were known to 
cause neurological effects.  He noted that the veteran had 
also participated in the burning of toxic materials at the 
base.  He indicated that while the chemistry of radar 
absorbent materials is highly classified, it was known to be 
highly toxic and current safety standards were significantly 
more stringent than originally practiced.  He pointed out 
that civilian employees of Lockheed had successfully 
prosecuted a claim for sequelae experienced from exposure to 
burning of toxic wastes at the base.  He stated that the 
veteran's health record during the period in question 
revealed a single exposure to hydralazine, and otherwise 
documented one to two episodes per year of eye, upper 
respiratory, and gastrointestinal related complaints, usually 
of an infectious nature.  He indicated that there was no 
question that certain chemical families, including those 
found in radar absorbent materials, can cause potent 
immunotoxic effects, including specifically the development 
of autoimmune diseases.  He urged that the complexity and 
multitude of significant unknown aspects of the veteran's 
rare condition lended credence to a causal relationship 
between his multifocal motor neuropathy and a very 
significant exposure history.  He noted that it was not 
unreasonable to believe that the veteran's rare disease was 
caused by his known exposure to chemicals known to be highly 
toxic.  He pointed out that the veteran suffered form a rare 
neurologic disorder that became symptomatic within relatively 
few years of significant exposures to very toxic chemicals, 
and noted that complete evaluation of his exposure and the 
chemicals involved were limited by the highly classified 
nature of the program he supported.  He noted that the 
veteran's claim had originally been denied because his 
disorder was thought to be autoimmune in nature.  He stated 
that the chemicals involved were known to trigger autoimmune 
disease.  Moreover, the stated that there existed in the 
veteran's history no other more likely source for his health 
condition.  

The veteran also submitted an October 2005 letter from Dennis 
Bourdette, M.D., from the Department of Neurology at Oregon 
Health and Science University.  He related that the veteran 
had been exposed to a variety of toxins, and that due to 
security issues, there were no accurate records of the toxins 
to which he was exposed.  He indicated that a variety of 
toxins could cause peripheral nerve damage and that it was 
quite possible that the veteran was exposed to neurotoxic 
substances while in the service.  He concluded that it was 
more likely than not that toxic exposures while on active 
duty may have contributed to the development of the veteran's 
multifocal motor neuropathy.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre- existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Having carefully reviewed the evidence in this case, the 
Board concludes that service connection for multifocal motor 
neuropathy is warranted.  As an initial matter, the Board 
observes that the veteran is competent to relate that he was 
exposed to chemicals in service.  His report of exposure is 
supported by a statement from a service colleague.  The Board 
finds the report of exposure to be credible.

The VA examiner opined in February 2004 that the veteran's 
neurological disorder was not related to chemical exposure, 
based on his observation that the disorder appeared to be 
autoimmune in nature.  However, the Board notes that a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The examiner does 
not explain why an autoimmune condition cannot be related to 
an environmental factor.

Moreover, an opinion by a private physician, dated in 
September 2005, supports the veteran's claim.  Dr. Gentry 
fully discussed the underlying rationale for his opinion, and 
referred to various materials which were also provided.  He 
concluded that it was not unreasonable to believe that the 
veteran's rare disease was caused by his known exposure to 
chemicals known to be highly toxic.  He pointed out that 
there existed in the veteran's history no other more likely 
source for his health condition.  He also noted, contrary to 
the VA examiner's report, that certain chemical families can 
cause potent immunotoxic effects, including specifically the 
development of autoimmune diseases.  Additionally, Dr. 
Bourdette opined in October 2005 that it was more likely than 
not that toxic exposures during active duty may have 
contributed to the development of the veteran's multifocal 
motor neuropathy.

Upon careful review of the medical opinions rendered in this 
case, the Board finds that the discussion by Dr. Gentry is 
the most probative.  In this regard the Board observes that 
Dr. Gentry provided a full discussion of the veteran's 
history and a complete rationale for his determination that 
the veteran's neurological disorder was related to chemical 
exposure in service.  His opinion also directly addressed the 
VA examiner's conclusion concerning the nature of the 
neurological disorder.  In sum, the competent evidence of 
record supports the grant of service connection for 
multifocal motor neuropathy.  The Board notes that there is a 
conflict in the record, but the private evidence is far more 
convincing than that of the VA examiner.  The Board also 
notes that the grant of service connection is based upon 38 
C.F.R. 3.303(d) rather than on a basis of a presumption or a 
finding that a neurological disorder was manifest during 
service.


ORDER

Entitlement to service connection for multifocal motor 
neuropathy is granted.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


